            Case 2:20-cv-08035-SVW-JPR Document 40 Filed 09/03/20 Page 1 of 6 Page ID #:158
                                                                                              CLOSED,ECF
                                      U.S. District Court
                         Southern District of New York (Foley Square)
                       CIVIL DOCKET FOR CASE #: 1:20−cv−00019−GBD

Liu v. Faraday&Future Inc. et al                             Date Filed: 01/03/2020
Assigned to: Judge George B. Daniels                         Date Terminated: 08/26/2020
Cause: 15:78m(a) Securities Exchange Act                     Jury Demand: Plaintiff
                                                             Nature of Suit: 850 Securities/Commodities
                                                             Jurisdiction: Federal Question
Plaintiff
Hong Liu                                      represented by Dov Byron Gold
                                                             Seiden Law Group LLP
                                                             469 7th Avenue, Fifth Floor
                                                             New York, NY 10018
                                                             646−766−1703
                                                             Email: dgold@seidenlegal.com
                                                             ATTORNEY TO BE NOTICED

                                                            Jacob Nachmani
                                                            Seiden Law Group LLP
                                                            469 Seventh Avenue
                                                            Suite 502
                                                            New York, NY 10018
                                                            646−766−1723
                                                            Email: jnachmani@seidenlegal.com
                                                            ATTORNEY TO BE NOTICED

                                                            Amiad Moshe Kushner
                                                            Seiden Law Group LLP
                                                            469 Seventh Avenue
                                                            Ste 5th Floor
                                                            New York, NY 10018
                                                            212−523−0686
                                                            Email: akushner@seidenlegal.com
                                                            ATTORNEY TO BE NOTICED


V.
Defendant
Faraday&Future Inc.                           represented by Daniel Nathan Anziska
                                                             Troutman Pepper Hamilton Sanders LLP
                                                             875 Third Avenue
                                                             New York, NY 10022
                                                             212−704−6009
                                                             Fax: 212−704−5906
                                                             Email: daniel.anziska@troutmansanders.com
                                                             LEAD ATTORNEY
                                                             ATTORNEY TO BE NOTICED

                                                            Daniel E. Gorman
         Case 2:20-cv-08035-SVW-JPR Document 40 Filed 09/03/20 Page 2 of 6 Page ID #:159
                                                        Troutman Pepper Hamilton Sanders LLP
                                                        875 Third Avenue
                                                        New York, NY 10022
                                                        212−704−6000
                                                        Email: daniel.gorman@troutman.com
                                                        ATTORNEY TO BE NOTICED

                                                        Mackenzie Willow−Johnson
                                                        Troutman Sanders LLP
                                                        301 South College Street
                                                        Ste 3400
                                                        Charlotte, NC 28202
                                                        704−998−4106
                                                        Fax: 704−998−4051
                                                        Email:
                                                        mackenzie.willow−johnson@troutman.com
                                                        ATTORNEY TO BE NOTICED

Defendant
Smart King Ltd.                            represented by Daniel Nathan Anziska
                                                          (See above for address)
                                                          LEAD ATTORNEY
                                                          ATTORNEY TO BE NOTICED

                                                        Daniel E. Gorman
                                                        (See above for address)
                                                        ATTORNEY TO BE NOTICED

                                                        Mackenzie Willow−Johnson
                                                        (See above for address)
                                                        ATTORNEY TO BE NOTICED

Defendant
Jiawei Wang                                represented by Daniel Nathan Anziska
                                                          (See above for address)
                                                          LEAD ATTORNEY
                                                          ATTORNEY TO BE NOTICED

                                                        Daniel E. Gorman
                                                        (See above for address)
                                                        ATTORNEY TO BE NOTICED

                                                        Mackenzie Willow−Johnson
                                                        (See above for address)
                                                        ATTORNEY TO BE NOTICED

Defendant
Chaoying Deng                              represented by Daniel Nathan Anziska
                                                          (See above for address)
                                                          LEAD ATTORNEY
                                                          ATTORNEY TO BE NOTICED

                                                        Daniel E. Gorman
         Case 2:20-cv-08035-SVW-JPR Document 40 Filed 09/03/20 Page 3 of 6 Page ID #:160
                                                                       (See above for address)
                                                                       ATTORNEY TO BE NOTICED

                                                                       Mackenzie Willow−Johnson
                                                                       (See above for address)
                                                                       ATTORNEY TO BE NOTICED


Date Filed     #   Docket Text

01/03/2020    Ï1   COMPLAINT against CHAOYING DENG, FARADAY&FUTURE INC., SMART KING LTD.,
                   JIAWEI WANG. (Filing Fee $ 400.00, Receipt Number ANYSDC−18415046)Document filed by
                   HONG LIU. (Attachments: # 1 Exhibit A, # 2 Exhibit B)(Kushner, Amiad) (Entered: 01/03/2020)

01/03/2020    Ï2   CIVIL COVER SHEET filed. (Kushner, Amiad) (Entered: 01/03/2020)

01/03/2020    Ï3   REQUEST FOR ISSUANCE OF SUMMONS as to FARADAY&FUTURE INC., re: 1 Complaint.
                   Document filed by HONG LIU. (Kushner, Amiad) (Entered: 01/03/2020)

01/03/2020    Ï4   REQUEST FOR ISSUANCE OF SUMMONS as to JIAWEI WANG, re: 1 Complaint. Document
                   filed by HONG LIU. (Kushner, Amiad) (Entered: 01/03/2020)

01/03/2020    Ï5   REQUEST FOR ISSUANCE OF SUMMONS as to CHAOYING DENG, re: 1 Complaint.
                   Document filed by HONG LIU. (Kushner, Amiad) (Entered: 01/03/2020)

01/03/2020    Ï6   REQUEST FOR ISSUANCE OF SUMMONS as to SMART KING LTD., re: 1 Complaint.
                   Document filed by HONG LIU. (Kushner, Amiad) (Entered: 01/03/2020)

01/06/2020    Ï    ***NOTICE TO ATTORNEY REGARDING CIVIL CASE OPENING STATISTICAL
                   ERROR CORRECTION: Notice to attorney Amiad Moshe Kushner. The following case
                   opening statistical information was erroneously selected/entered: Cause of Action code
                   28:1331; Fee Status code due (due);. The following correction(s) have been made to your case
                   entry: the Cause of Action code has been modified to 15:78; the Fee Status code has been
                   modified to pd (paid);. (jgo) (Entered: 01/06/2020)

01/06/2020    Ï    ***NOTICE TO ATTORNEY REGARDING PARTY MODIFICATION. Notice to attorney
                   Amiad Moshe Kushner. The party information for the following party/parties has been
                   modified: Hong Liu; Faraday&Future Inc.; Smart King Ltd.; Jiawei Wang; Chaoying Deng.
                   The information for the party/parties has been modified for the following reason/reasons:
                   party name was entered in all caps;. (jgo) (Entered: 01/06/2020)

01/06/2020    Ï    CASE OPENING INITIAL ASSIGNMENT NOTICE: The above−entitled action is assigned to
                   Judge George B. Daniels. Please download and review the Individual Practices of the assigned
                   District Judge, located at https://nysd.uscourts.gov/judges/district−judges. Attorneys are responsible
                   for providing courtesy copies to judges where their Individual Practices require such. Please
                   download and review the ECF Rules and Instructions, located at
                   https://nysd.uscourts.gov/rules/ecf−related−instructions. (jgo) (Entered: 01/06/2020)

01/06/2020    Ï    Magistrate Judge Sarah L. Cave is so designated. Pursuant to 28 U.S.C. Section 636(c) and Fed. R.
                   Civ. P. 73(b)(1) parties are notified that they may consent to proceed before a United States
                   Magistrate Judge. Parties who wish to consent may access the necessary form at the following link:
                   https://nysd.uscourts.gov/sites/default/files/2018−06/AO−3.pdf. (jgo) (Entered: 01/06/2020)

01/06/2020    Ï    Case Designated ECF. (jgo) (Entered: 01/06/2020)

01/06/2020    Ï7   ELECTRONIC SUMMONS ISSUED as to Chaoying Deng. (jgo) (Entered: 01/06/2020)

01/06/2020    Ï8   ELECTRONIC SUMMONS ISSUED as to Faraday&Future Inc.. (jgo) (Entered: 01/06/2020)
        Case 2:20-cv-08035-SVW-JPR Document 40 Filed 09/03/20 Page 4 of 6 Page ID #:161
01/06/2020    Ï9    ELECTRONIC SUMMONS ISSUED as to Jiawei Wang. (jgo) (Entered: 01/06/2020)

01/06/2020   Ï 10   ELECTRONIC SUMMONS ISSUED as to Smart King Ltd.. (jgo) (Entered: 01/06/2020)

01/06/2020   Ï 11   NOTICE OF APPEARANCE by Dov Byron Gold on behalf of Hong Liu. (Gold, Dov) (Entered:
                    01/06/2020)

01/07/2020   Ï 12   INITIAL PRETRIAL CONFERENCE: Initial Conference set for 3/26/2020 at 09:30 AM in
                    Courtroom 11A, 500 Pearl Street, New York, NY 10007 before Judge George B. Daniels. (Signed
                    by Judge George B. Daniels on 1/6/2020) (va) (Entered: 01/07/2020)

01/08/2020   Ï 13   AFFIDAVIT OF SERVICE of Summons and Complaint. Smart King Ltd. served on 1/7/2020,
                    answer due 1/28/2020. Service was accepted by Ricky Scott, Registered Office Agent. Document
                    filed by Hong Liu. (Gold, Dov) (Entered: 01/08/2020)

01/21/2020   Ï 14   AFFIDAVIT OF SERVICE of Summons and Complaint. Faraday&Future Inc. served on 1/6/2020,
                    answer due 1/27/2020. Service was accepted by Brian Fritz. Managing Counsel Litigation &
                    Compliance. Document filed by Hong Liu. (Gold, Dov) (Entered: 01/21/2020)

01/22/2020   Ï 15   NOTICE OF APPEARANCE by Daniel Nathan Anziska on behalf of Chaoying Deng,
                    Faraday&Future Inc., Smart King Ltd., Jiawei Wang. (Anziska, Daniel) (Entered: 01/22/2020)

01/22/2020   Ï 16   NOTICE OF APPEARANCE by Daniel E. Gorman on behalf of Chaoying Deng, Faraday&Future
                    Inc., Smart King Ltd., Jiawei Wang. (Gorman, Daniel) (Entered: 01/22/2020)

01/22/2020   Ï 17   LETTER addressed to Judge George B. Daniels from Daniel E. Gorman dated January 22, 2020 re:
                    On Consent Request for Extension of Time for Defendants to Respond to Complaint to February 14,
                    2020. Document filed by Chaoying Deng, Faraday&Future Inc., Smart King Ltd., Jiawei
                    Wang.(Gorman, Daniel) (Entered: 01/22/2020)

01/23/2020   Ï 18   MEMO ENDORSEMENT on re: 17 Letter. ENDORSEMENT: SO ORDERED. (Chaoying Deng
                    answer due 2/14/2020. Faraday&Future Inc. answer due 2/14/2020. Smart King Ltd. answer due
                    2/14/2020. Jiawei Wang answer due 2/14/2020. Motions due by 2/14/2020. Responses due by
                    3/6/2020. Replies due by 3/20/2020.) (Signed by Judge George B. Daniels on 1/23/2020) (jwh)
                    (Entered: 01/23/2020)

02/14/2020   Ï 19   RULE 7.1 CORPORATE DISCLOSURE STATEMENT. No Corporate Parent. Document filed by
                    Faraday&Future Inc., Smart King Ltd...(Anziska, Daniel) (Entered: 02/14/2020)

02/14/2020   Ï 20   MOTION to Dismiss , or in the alternative., MOTION to Transfer Case to the Central District of
                    California. Document filed by Chaoying Deng, Faraday&Future Inc., Smart King Ltd., Jiawei
                    Wang..(Anziska, Daniel) (Entered: 02/14/2020)

02/14/2020   Ï 21   MEMORANDUM OF LAW in Support re: 20 MOTION to Dismiss , or in the alternative.
                    MOTION to Transfer Case to the Central District of California. . Document filed by Chaoying
                    Deng, Faraday&Future Inc., Smart King Ltd., Jiawei Wang..(Anziska, Daniel) (Entered:
                    02/14/2020)

02/14/2020   Ï 22   DECLARATION of Jiawei Wang in Support re: 20 MOTION to Dismiss , or in the alternative.
                    MOTION to Transfer Case to the Central District of California.. Document filed by Chaoying
                    Deng, Faraday&Future Inc., Smart King Ltd., Jiawei Wang..(Anziska, Daniel) (Entered:
                    02/14/2020)

02/14/2020   Ï 23   DECLARATION of Chaoying Deng in Support re: 20 MOTION to Dismiss , or in the alternative.
                    MOTION to Transfer Case to the Central District of California.. Document filed by Chaoying
                    Deng, Faraday&Future Inc., Smart King Ltd., Jiawei Wang..(Anziska, Daniel) (Entered:
                    02/14/2020)
        Case 2:20-cv-08035-SVW-JPR Document 40 Filed 09/03/20 Page 5 of 6 Page ID #:162
02/20/2020   Ï 24   MOTION for Mackenzie Lee Willow−Johnson to Appear Pro Hac Vice . Filing fee $ 200.00,
                    receipt number ANYSDC−18864844. Motion and supporting papers to be reviewed by Clerk's
                    Office staff. Document filed by Chaoying Deng, Faraday&Future Inc., Smart King Ltd., Jiawei
                    Wang. (Attachments: # 1 Affidavit, # 2 Certificate of Good Standing, # 3 Text of Proposed
                    Order).(Willow−Johnson, Mackenzie) (Entered: 02/20/2020)

02/20/2020     Ï    >>>NOTICE REGARDING PRO HAC VICE MOTION. Regarding Document No. 24
                    MOTION for Mackenzie Lee Willow−Johnson to Appear Pro Hac Vice . Filing fee $ 200.00,
                    receipt number ANYSDC−18864844. Motion and supporting papers to be reviewed by Clerk's
                    Office staff.. The document has been reviewed and there are no deficiencies. (vba) (Entered:
                    02/20/2020)

03/06/2020   Ï 25   MEMORANDUM OF LAW in Opposition re: 20 MOTION to Dismiss , or in the alternative.
                    MOTION to Transfer Case to the Central District of California. . Document filed by Hong
                    Liu..(Kushner, Amiad) (Entered: 03/06/2020)

03/06/2020   Ï 26   DECLARATION of Hong Liu in Opposition re: 20 MOTION to Dismiss , or in the alternative.
                    MOTION to Transfer Case to the Central District of California.. Document filed by Hong
                    Liu..(Kushner, Amiad) (Entered: 03/06/2020)

03/09/2020   Ï 27   NOTICE OF APPEARANCE by Jacob Nachmani on behalf of Hong Liu..(Nachmani, Jacob)
                    (Entered: 03/09/2020)

03/12/2020   Ï 28   ORDER FOR ADMISSION PRO HAC VICE granting 24 Motion for Mackenzie L.
                    Willow−Johnson to Appear Pro Hac Vice. IT IS HEREBY ORDERED that Applicant is admitted to
                    practice Pro Hac Vice in the above captioned case in the United States District Court for the
                    Southern District of New York. All attorneys appearing before this Court are subject to the Local
                    Rules of this Court, including the Rules governing discipline of attorneys. (Signed by Judge George
                    B. Daniels on 3/12/2020) (kv) (Entered: 03/12/2020)

03/19/2020   Ï 29   PROPOSED CASE MANAGEMENT PLAN. Document filed by Chaoying Deng, Faraday&Future
                    Inc., Smart King Ltd., Jiawei Wang..(Willow−Johnson, Mackenzie) (Entered: 03/19/2020)

03/19/2020   Ï 30   LETTER addressed to Judge George B. Daniels from Mackenzie Willow−Johnson dated
                    03/19/2020 re: Joint Request to Telephonically Attend Initial Pretrial Conference. Document filed
                    by Chaoying Deng, Faraday&Future Inc., Smart King Ltd., Jiawei Wang..(Willow−Johnson,
                    Mackenzie) (Entered: 03/19/2020)

03/20/2020   Ï 31   REPLY MEMORANDUM OF LAW in Support re: 20 MOTION to Dismiss , or in the alternative.
                    MOTION to Transfer Case to the Central District of California. . Document filed by Chaoying
                    Deng, Faraday&Future Inc., Smart King Ltd., Jiawei Wang..(Anziska, Daniel) (Entered:
                    03/20/2020)

03/24/2020   Ï 32   CIVIL CASE MANAGEMENT PLAN AND SCHEDULE: Oral Argument set for 5/28/2020 at
                    09:30 AM before Judge George B. Daniels. Initial Conference set for 5/28/2020 at 09:30 AM before
                    Judge George B. Daniels. Amended Pleadings due by 8/10/2020. Joinder of Parties due by
                    8/10/2020. Discovery due by 9/7/2020. Dispositive motions are to be served by October 12, 2020.
                    Answering papers are to be served within 14 days. Reply papers are to be served within seven (7)
                    days. Final Pretrial Conference set for 11/19/2020 at 09:45 AM before Judge George B. Daniels.
                    Pretrial Order due by 11/12/2020. Ready for Trial by 12/14/2020. The estimated trial time is 4−5
                    days, and this is a jury trial. Status Conference set for 7/30/2020 at 09:45 AM before Judge George
                    B. Daniels. (Signed by Judge George B. Daniels on 3/24/2020) (jwh) (Entered: 03/24/2020)

03/24/2020   Ï 33   ORDER, The March 26, 2020 conference is cancelled. This Court will hear oral argument on
                    Defendants' Motion to Dismiss, (ECF No. 20), on May 28, 2020 at 10:30 a.m. SO ORDERED.
                    (Oral Argument set for 5/28/2020 at 10:30 AM before Judge George B. Daniels.) (Signed by Judge
                    George B. Daniels on 3/24/20) (yv) (Entered: 03/24/2020)
        Case 2:20-cv-08035-SVW-JPR Document 40 Filed 09/03/20 Page 6 of 6 Page ID #:163
05/05/2020   Ï 34   ORDER: The May 28, 2020 oral argument is adjourned to August 20, 2020 at 10:30 a.m. SO
                    ORDERED. (Signed by Judge George B. Daniels on 5/5/2020) ( Oral Argument set for 8/20/2020 at
                    10:30 AM before Judge George B. Daniels.) (ks) (Entered: 05/05/2020)

06/22/2020   Ï 35   ORDER: The July 30, 2020 status conference is hereby cancelled. SO ORDERED. (Signed by
                    Judge George B. Daniels on 6/22/2020) (kv) (Entered: 06/22/2020)

07/09/2020   Ï 36   NOTICE OF CHANGE OF ADDRESS by Daniel Nathan Anziska on behalf of Chaoying Deng,
                    Faraday&Future Inc., Smart King Ltd., Jiawei Wang. New Address: Troutman Pepper Hamilton
                    Sanders LLP, 875 Third Avenue, New York, NY, 10022, 212−704−6000..(Anziska, Daniel)
                    (Entered: 07/09/2020)

07/10/2020   Ï 37   NOTICE OF CHANGE OF ADDRESS by Daniel E. Gorman on behalf of Chaoying Deng,
                    Faraday&Future Inc., Smart King Ltd., Jiawei Wang. New Address: Troutman Pepper Hamilton
                    Sanders LLP, 875 Third Avenue, New York, NY, 10022, 212−704−6000..(Gorman, Daniel)
                    (Entered: 07/10/2020)

08/10/2020   Ï 38   ORDER: The oral argument scheduled for August 20, 2020 is adjourned to August 26, 2020 at
                    10:30 a.m. and shall occur as a videoconference using the Skype platform. To optimize the quality
                    of the video feed, only the Court, Plaintiffs counsel, and Defendant's counsel will appear by video
                    for the proceeding; all others will participate by telephone. Due to the limited capacity of the Skype
                    system, only one counsel per party may participate. Co−counsel, members of the press, and the
                    public may access the audio feed of the conference by calling (917) 933−2166 and entering the code
                    ID 267636548. (And as further set forth herein.) SO ORDERED. (Telephone Conference set for
                    8/26/2020 at 10:30 AM before Judge George B. Daniels.) (Signed by Judge George B. Daniels on
                    8/10/2020) (jca) (Entered: 08/10/2020)

08/26/2020     Ï    Minute Entry for proceedings held before Judge George B. Daniels: Oral Argument held on
                    8/26/2020 re: 20 MOTION to Dismiss , or in the alternative. MOTION to Transfer Case to the
                    Central District of California. filed by Chaoying Deng, Faraday&Future Inc., Jiawei Wang, Smart
                    King Ltd.. Plaintiff Counsel: Amiad Kushner; Defense Counsel: Daniel N. Anziska and Court
                    Reporter present. (Vega, Elizabeth) (Entered: 08/26/2020)

08/26/2020   Ï 39   ORDER terminating 20 Motion to Dismiss; granting 20 Motion to Transfer Case: For the reasons
                    stated on the record during today's oral argument, Defendants' motion to transfer the case to the
                    Central District of California, ECF No. 20, is GRANTED. The Clerk of Court is directed to close
                    the motion at ECF No. 20 accordingly, and the Clerk of Court is also directed to transfer this action
                    to the Central District of California. (Signed by Judge George B. Daniels on 8/26/2020) (jwh)
                    Transmission to Office of the Clerk of Court for processing. (Entered: 08/26/2020)

08/26/2020     Ï    CASE TRANSFERRED OUT ELECTRONICALLY from the U.S.D.C. Southern District of New
                    York to the United States District Court − District of Central District of California. (jwh) (Entered:
                    09/02/2020)
